 



EXECUTION COPY
Exhibit 10.2
MASTER GUARANTY
     MASTER GUARANTY dated as of September 21, 2007 (this “Guaranty”), among
HARRIS INTERACTIVE INTERNATIONAL INC., a Delaware corporation (“Harris
International”), WIRTHLIN WORLDWIDE, LLC, a Delaware limited liability company
(“Wirthlin Worldwide”), THE WIRTHLIN GROUP INTERNATIONAL, L.L.C., a Delaware
limited liability company (“Wirthlin Group”), LOUIS HARRIS & ASSOCIATES, INC., a
New York corporation (“Louis Harris”), HARRIS INTERACTIVE ASIA, LLC, a Delaware
limited liability company (“Harris Asia”), and each other party as shall from
time to time become a party hereto pursuant to Section 19 hereof (each such
other party, Harris International, Wirthlin Worldwide, Wirthlin Group, Louis
Harris, and Harris Asia being hereinafter referred to from time to time,
individually, as a “Guarantor” and, collectively, as the “Guarantors”) in favor
of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
(hereinafter, in such capacity, the “Administrative Agent”) for itself and the
other lending institutions (hereinafter, collectively, the “Lenders”) which are
or may become party to that certain Credit Agreement, dated as of September 21,
2007 (as amended and in effect from time to time, the “Credit Agreement”) among
Harris Interactive Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, the Administrative Agent, and J.P. Morgan Securities Inc. as Sole
Bookrunner and Sole Lead Arranger. Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.
RECITALS
     WHEREAS, the Borrower and the Guarantors are members of a group of related
business entities, the success of any one of which is dependent in part on the
success of the other members of such group;
     WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);
     WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to the Borrower under the Credit Agreement and in
connection therewith permitting certain transactions involving the Guarantors
thereunder that the Guarantors execute and deliver to the Administrative Agent,
for the benefit of the Lenders and the Administrative Agent, a guaranty
substantially in the form hereof; and
     WHEREAS, the Guarantors wish to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein.
AGREEMENTS
     THEREFORE, for good and valuable consideration, each of the Guarantors
agree with the Administrative Agent and the Lenders as follows:
          ARTICLE X. Guaranty of Payment. Each Guarantor absolutely,
unconditionally and irrevocably, jointly and severally, guarantees to the
Administrative Agent and the Lenders the

 



--------------------------------------------------------------------------------



 



full and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
Obligations including all such which would become due but for the operation of
the automatic stay pursuant to §362(a) of the Federal Bankruptcy Code and the
operation of §§502(b) and 506(b) of the Federal Bankruptcy Code and accruing
after the commencement of a proceeding under any other insolvency or similar
laws of any jurisdiction at the rate or rates provided in the Loan Documents
(all of the foregoing sums being the “Liabilities”). This Guaranty is a guaranty
of payment and not of collection only. The Administrative Agent shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other person or entity or any collateral. Each Guarantor agrees that, as
between such Guarantor on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Liabilities may be declared to be due and
payable for the purposes of this Guaranty notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower and that in the event of a declaration or attempted
declaration, the Liabilities shall immediately become due and payable by such
Guarantor for the purposes of this Guaranty. All payments by each Guarantor
hereunder shall be made to the Administrative Agent, in the manner and at the
place of payment specified therefor in the Credit Agreement, for the account of
the Lenders and the Administrative Agent.
     ARTICLE XI. Guaranty Absolute. Each Guarantor guarantees that the
Liabilities shall be paid and performed strictly in accordance with the terms of
the Loan Documents. The liability of each Guarantor under this Guaranty is
absolute and unconditional irrespective of: (a) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Liabilities,
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any of the terms of the Liabilities or any Loan Document
including, without limitation, any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guaranty or support document, or any exchange, release or
non-perfection of any collateral, for all or any of the Liabilities or the Loan
Documents; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of any of the
Liabilities or the Loan Documents; (d) without being limited by the foregoing,
any lack of validity or enforceability of any of the Liabilities or the Loan
Documents; and (e) any other setoff, defense, or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) or circumstance
whatsoever with respect to the Liabilities or the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor; and each
Guarantor irrevocably waives the right to assert such defenses, set-offs or
counterclaims in any litigation or other proceeding relating to the Liabilities,
the Loan Documents or the transactions contemplated thereby. To the fullest
extent permitted by law, each Guarantor hereby expressly waives any and all
rights or defenses arising by reasons of (A) any “one action” or
“anti-deficiency” law which would otherwise prevent the Administrative Agent or
any Lender from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against a
Guarantor before or after the Administrative Agent’s or such Lender’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other law which in any other
way would otherwise require any election of remedies by the Administrative Agent
or any Lender.

2



--------------------------------------------------------------------------------



 



     ARTICLE XII. Guaranty Irrevocable; Reinstatement of Guaranty. This Guaranty
is a continuing guaranty of the payment and performance of all Liabilities now
or hereafter existing under the Loan Documents and shall remain in full force
and effect until the payment in full in cash of all Liabilities, all Commitments
under the Credit Agreement have been terminated and the Credit Agreement and the
other Loan Documents have been terminated. If all the Liabilities are paid in
full in cash and all Commitments under the Credit Agreement have been terminated
and the Credit Agreement and the other Loan Documents have been terminated, the
Administrative Agent shall, at the Borrower’s request and expense, execute and
deliver to the Guarantors appropriate documents necessary to evidence the
termination of the Guaranty. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including, without limitation, on the grounds of
fraudulent conveyance), all as though the payment had not been made. This
Section 3, and the obligations of each Guarantor hereunder, shall survive the
termination of this Guaranty.
     ARTICLE XIII. Unenforceability of Obligations Against the Borrower. If for
any reason the Borrower has no legal existence or is under no legal obligation
to discharge any of the Liabilities, or if any of the Liabilities have become
irrecoverable from the Borrower by reason of the Borrower’s insolvency,
bankruptcy or reorganization or by other operation of law or for any other
reason, this Guaranty shall nevertheless be binding on each Guarantor to the
same extent as if such Guarantor at all times had been the principal obligor on
all such Liabilities. In the event that acceleration of the time for payment of
any of the Liabilities is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, Loan
Documents, or any other agreement evidencing, securing or otherwise executed in
connection with any Liabilities shall be immediately due and payable by each
Guarantor.
     ARTICLE XIV. Subrogation. Each Guarantor shall not exercise any rights
which it may acquire by way of subrogation, by any payment made under this
Guaranty or otherwise, until (i) all the Liabilities have been paid in full in
cash, (ii) all Commitments under the Credit Agreement have been terminated and
(iii) the Credit Agreement and the other Loan Documents have been terminated. If
any amount is paid to such Guarantor on account of subrogation rights under this
Guaranty at any time when all the Liabilities have not been paid in full in
cash, the amount shall be held in trust for the benefit of the Administrative
Agent and the Lenders and shall be promptly paid to the Administrative Agent,
for the benefit of the Lenders and the Administrative Agent, on account of the
Liabilities without affecting in any manner the liability of such Guarantor
under the provisions of this Guaranty. If such Guarantor makes payment to the
Administrative Agent of all or any part of the Liabilities and all the
Liabilities are paid in full in cash and the Credit Agreement and the other Loan
Documents have been terminated, the Administrative Agent shall, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Liabilities resulting from the payment.
     ARTICLE XV. Subordination. Without limiting the Administrative Agent’s or
any Lender’s rights under the Loan Documents or any other agreement, any
liabilities owed by the

3



--------------------------------------------------------------------------------



 



Borrower to a Guarantor in connection with any extension of credit or financial
accommodation by such Guarantor to or for the account of the Borrower, including
but not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Liabilities. Each Guarantor agrees that, after the occurrence of any default
in the payment or performance of any of the Liabilities, such Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of the
Borrower to such Guarantor until all of the Liabilities shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Liabilities are still outstanding, such amounts shall be collected, enforced
and received by such Guarantor as trustee for the Administrative Agent and the
Lenders and be paid over to the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, on account of the Liabilities without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.
     ARTICLE XVI. Payments Generally. All payments by each Guarantor shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents; provided, however, that if the Payment Currency
is other than U.S. dollars each Guarantor may, at its option (or, if for any
reason whatsoever such Guarantor is unable to effect payments in the manner
required by the Loan Documents, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in U.S.
dollars computed at the selling rate of the Administrative Agent, most recently
in effect on or prior to the date the Liability becomes due or if such rate is
unavailable, at a selling rate chosen by the Administrative Agent, for cable
transfers of the Payment Currency to the place where the Liability is payable.
In any case in which such Guarantor makes or is obligated to make payment in
U.S. dollars, such Guarantor shall hold the Administrative Agent and each Lender
harmless from any loss incurred by the Administrative Agent or such Lender
arising from any change in the value of U.S. dollars in relation to the Payment
Currency between the date the Liability becomes due and the date the
Administrative Agent is actually able, following the conversion of the U.S.
dollars paid by such Guarantor into the Payment Currency and remittance of such
Payment Currency to the place where such Liability is payable, to apply such
Payment Currency to such Liability.
     ARTICLE XVII. Certain Taxes. Each Guarantor further agrees that all
payments to be made hereunder shall be made without setoff or counterclaim and
free and clear of, and without deduction for, any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or restrictions or conditions of
any nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein (“Taxes”). If any Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent shall be increased to the extent
necessary to yield to the Administrative Agent (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any Tax is
paid by a Guarantor, as promptly as possible thereafter, such Guarantor shall
send the Administrative Agent an official receipt showing payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Administrative Agent. This Section 8, and the obligations of each
Guarantor hereunder, shall survive the termination of this Guaranty.

4



--------------------------------------------------------------------------------



 



     ARTICLE XVIII. Representations and Warranties. Each Guarantor represents
and warrants that: (a) this Guaranty: (i) has been authorized by all necessary
action; (ii) does not conflict with or violate any agreement, constitutive
document, instrument, law, regulation or order applicable to such Guarantor; and
(iii) does not require the consent or approval of any person or entity,
including but not limited to any Governmental Authority, or any filing or
registration of any kind; and (iv) is the legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditor’s rights generally; and
(b) in executing and delivering this Guaranty, each Guarantor has (i) without
reliance on the Administrative Agent or any Lender or any information received
from the Administrative Agent or any Lender and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Borrower, the Borrower’s business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Liabilities;
(ii) adequate means to obtain from the Borrower on a continuing basis
information concerning the Borrower; (iii) has full and complete access to the
Loan Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or any Lender not embodied herein or any
acts heretofore or hereafter taken by the Administrative Agent or any Lender
(including but not limited to any review by the Administrative Agent or any
Lender of the affairs of the Borrower). Each Guarantor hereby further represents
and warrants that such Guarantor is a direct or indirect subsidiary of the
Borrower and is financially interested in its affairs.
     ARTICLE XIX. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
     ARTICLE XX. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent or any Lender may otherwise have, the Administrative Agent
and each Lender shall be entitled, at its option, to offset balances (general or
special, time or demand, provisional or final) held by it for the account of
such Guarantor at any of the offices of the Administrative Agent or any Lender,
or any other Affiliate of the Administrative Agent or any Lender, in U.S.
dollars or in any other currency, against any amount payable by such Guarantor
under this Guaranty which is not paid when due (regardless of whether such
balances are then due to such Guarantor), in which case the Administrative Agent
or such Lender, as applicable, shall promptly notify such Guarantor thereof;
provided that the Administrative Agent’s or any Lender’s failure to give such
notice shall not affect the validity thereof.
     ARTICLE XXI. Formalities; Marshalling. Each Guarantor waives presentment,
notice of dishonor, protest, notice of acceptance of this Guaranty, notice of
creation, renewal, extension or accrual of any Liability and notice of any other
kind and any other formality with respect to any of the Liabilities or this
Guaranty. Each Guarantor also waives the right to require the Administrative
Agent or any Lender to proceed first against the Borrower upon the Liabilities
before proceeding against such Guarantor hereunder and any right to require the
marshalling of assets of the Borrower or any other entity or other person
primarily or secondarily liable with respect to any of the Liabilities, and all
suretyship defenses generally.

5



--------------------------------------------------------------------------------



 



     ARTICLE XXII. Amendments and Waivers. No amendment or waiver of any
provision of this Guaranty, nor consent to any departure by any Guarantor
therefrom, shall be effective unless it is in writing and signed by the
Administrative Agent, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Administrative Agent or any Lender to exercise, and no delay
in exercising, any right or remedy under this Guaranty or any other Loan
Document, shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right or remedy.
     ARTICLE XXIII. Expenses. Each Guarantor jointly and severally shall
reimburse the Administrative Agent on demand for all costs, expenses and charges
(including without limitation fees and charges of external legal counsel for the
Administrative Agent and costs allocated by its internal legal department)
incurred by the Administrative Agent or any Lender in connection with the
preparation, performance or enforcement of this Guaranty, together with interest
on amounts recoverable under this Section 14 from the time when such amounts
become due until payment, whether before or after judgment, at the rate of
interest for overdue principal set forth in the Credit Agreement, provided that
if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount. The obligations of each Guarantor under this Section shall survive the
termination of this Guaranty.
     ARTICLE XXIV. Assignment. This Guaranty shall be binding on, and shall
inure to the benefit of each Guarantor, the Administrative Agent, each Lender
and their respective successors and assigns; provided that no Guarantor may
assign or transfer its rights or obligations under this Guaranty. Without
limiting the generality of the foregoing: (a) the obligations of each Guarantor
under this Guaranty shall continue in full force and effect and shall be binding
on any successor partnership and on previous partners and their respective
estates if such Guarantor is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise; and (b) the
Administrative Agent and each Lender may assign, sell participations in or
otherwise transfer its rights under the Credit Agreement and other Loan
Documents to any other person or entity, and the other person or entity shall
then become vested with all the rights granted to the Administrative Agent and
each Lender in this Guaranty or otherwise.
     ARTICLE XXV. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
     ARTICLE XXVI. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK). EACH GUARANTOR
CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SUCH GUARANTOR MAY NOW OR

6



--------------------------------------------------------------------------------



 



HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO HEREIN. EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, THE
DEFENSE OF FORUM NONCOVENIENS. SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO
SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE
SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT
SUCH GUARANTOR MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE
ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT EACH GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY. EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE ADMINISTRATIVE AGENT OR ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     ARTICLE XXVII. Integration; Effectiveness. This Guaranty sets forth the
entire understanding of each Guarantor and the Administrative Agent and Lenders
relating to the guarantee of the Liabilities and constitutes the entire contract
between the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have
been executed and delivered by each Guarantor to the Administrative Agent.
Delivery of an executed signature page of this Guaranty by electronic means
shall be effective as delivery of a manually executed signature page of this
Guaranty.
     ARTICLE XXVIII. Additional Guarantors. Subsidiaries of the Borrower
(“Additional Guarantors”) may hereafter become parties to this Guaranty by
executing a counterpart hereof, and there shall be no need to re-execute, amend
or restate this Guaranty in connection therewith. Upon such execution and
delivery by any Additional Guarantor, such Additional Guarantor shall be deemed
to have made the representations and warranties set forth in Section 9 hereof,
and shall be bound by all of the terms, covenants and conditions hereof to the
same extent as if such Additional Guarantor had executed this Guaranty as of the
Effective Date, and the Administrative Agent, for itself and the benefit of the
Lenders, shall be entitled to all of the benefits of such Additional Guarantor’s
obligations hereunder.

7



--------------------------------------------------------------------------------



 



     ARTICLE XXIX. Further Assurances. Each Guarantor agrees that it will from
time to time, at the request of the Administrative Agent, do all such things and
execute all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Lenders and the Administrative Agent hereunder.
     ARTICLE XXX. Contribution. To the extent a Guarantor makes a payment
hereunder in excess of the aggregate amount of the benefit received by such
Guarantor in respect of the Liabilities (the “Benefit Amount”), then such
Guarantor, after the payment in full, in cash, of all of the Liabilities, shall
be entitled to recover from each other Guarantor of the Liabilities such excess
payment, pro rata, in accordance with the ratio of the Benefit Amount received
by each such other Guarantor to the total Benefit Amount received by all
Guarantors of the Liabilities, and the right to such recovery shall be deemed to
be an asset and property of such Guarantor so funding; provided, that all such
rights to recovery shall be subordinated and junior in right of payment to the
final and undefeasible payment in full in cash of all of the Liabilities.
[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered by their authorized officers as of the date first above
written.

              HARRIS INTERACTIVE INTERNATIONAL INC.
 
       
 
  By:   /s/ Ronald E. Salluzzo
 
            Name: Ronald E. Salluzzo     Title: Chief Financial Officer
 
            WIRTHLIN WORLDWIDE, LLC
 
            By Harris Interactive Inc., its sole Member
 
       
 
  By:   /s/ Ronald E. Salluzzo
 
            Name: Ronald E. Salluzzo     Title: Chief Financial Officer
 
            THE WIRTHLIN GROUP INTERNATIONAL, L.L.C.
 
            By Wirthlin Worldwide, LLC, its sole Member
 
            By Harris Interactive Inc., its sole Member
 
       
 
  By:   /s/ Ronald E. Salluzzo
 
            Name: Ronald E. Salluzzo     Title: Chief Financial Officer
 
            LOUIS HARRIS & ASSOCIATES, INC.
 
       
 
  By:   /s/ Ronald E. Salluzzo
 
            Name: Ronald E. Salluzzo     Title: Chief Financial Officer

[Signature page to Guaranty - Guarantors]



--------------------------------------------------------------------------------



 



              HARRIS INTERACTIVE ASIA, LLC
 
            By Wirthlin Worldwide, LLC, its sole Member
 
            By Harris Interactive Inc., its sole Member
 
       
 
  By:   /s/ Ronald E. Salluzzo
 
            Name: Ronald E. Salluzzo     Title: Chief Financial Officer

[Signature page to Guaranty - Guarantors]



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
       
 
  By:   /s/ James C. Stanbrough
 
            Name: James C. Stanbrough     Title: Vice President

 